Citation Nr: 0405975	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  03-03 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York




THE ISSUES

1.  Entitlement to an original compensable evaluation for the 
service-connected atrioventricular block.  

2.  Entitlement to a rating in excess of 30 percent for the 
service-connected adjustment disorder with mixed anxiety and 
depressed mood.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran had active duty from February 1972 to October 
2001.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 RO decision that granted service 
connection and assigned noncompensable evaluations for an 
atrioventricular block and an adjustment disorder.  The 
assigned effective date was that of November 1, 2001.  The 
veteran immediately appealed this decision seeking higher 
initial ratings.  

In a May 2003 decision, the RO assigned an increased rating 
of 30 percent for the service-connected adjustment disorder, 
effective on November 1, 2001.  The RO continued the 
noncompensable rating for atrioventricular heart block.  

The Board notes that in RO's original adjudication, it 
granted service connection and assigned noncompensable 
evaluations for hearing loss, low back pain, status post 
removal exostosis of right shoulder scar, chronic sinusitis, 
fungal mycosis, depression and anxiety and atrioventricular 
heart block.  The RO also denied service connection for left 
shoulder arthralgia, bilateral knee arthralgia, head injury 
and neck injury.  

In a July 2003 statement in support of claim (VA Form 21-
4138), the veteran noted that he was withdrawing his appeal 
as to the issues of hearing loss, low back pain, status post 
removal exostosis of right shoulder scar, and chronic 
sinusitis.  He also indicated that he wished to continue his 
appeal as to left shoulder arthralgia, bilateral knee 
arthralgia, head injury and neck injury.  

However, in a letter dated in March 2003, the RO notified the 
veteran that he failed to submit a timely Substantive Appeal 
with respect to those issues.  The veteran did not respond to 
the March 2003 notice.  

As such, the issues of service connection for left shoulder 
arthralgia, bilateral knee arthralgia, head injury, and neck 
injury have not been certified for appeal; thus, these 
matters are not before the Board.  



FINDINGS OF FACT

1.  VA has obtained all information and evidence necessary 
for an equitable disposition of the veteran's appeal.  

2.  The symptoms associated with the service-connected first-
degree atrioventricular block is shown to be productive of a 
disability picture that more nearly approximates that of 
metabolic equivalents (METS) of 7, blood pressure of 122/78, 
and consistent complaints of episodic chest pain, 
palpitations, shortness of breath, with occasional fluttering 
sensation in the chest when under stress.  

3.  The service-connected adjustment disorder is not shown to 
be productive of more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial 10 percent 
rating for the service-connected atrioventricular block have 
been met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. 
§ 4.2, 4.3, 4.6, 4.7, 4.104 including Diagnostic Code 7015 
(2003).  

2.  The criteria for the assignment of a disability rating in 
excess of 30 percent for the service-connected adjustment 
disorder with mixed anxiety and depressed mood have not been 
met.  38 U.S.C.A. § 1155, 5103A (West 2002); 38 C.F.R. §§ 
4.2, 4.3, 4.6, 4.7, 4.126, 4.130 including Diagnostic Codes 
9400, 9440 (2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

Prior to the veteran's appeal, the Board notes that the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  In addition, regulations implementing the VCAA 
were codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2003).  

The Act and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

With respect to the veteran's initial claim, the Board notes 
that the RO issued a letter dated in February 2002 that 
informed the veteran of the medical and other evidence needed 
to substantiate his claim and of what medical or other 
evidence he was responsible for obtaining.  VA also 
identified which evidence it was responsible for obtaining.  

The Board notes that the VCAA notice letter was issued prior 
to the RO's original adjudication of the veteran's multiple 
claims of service connection dated in June 2002.  The veteran 
immediately appealed the June 2002 RO decision and the RO 
issued another duty to assist letter in dated in August 2002 
with respect to the veteran's increased rating claims.  

In the December 2002 Statement of the Case (SOC), the RO 
provided the veteran with the pertinent rating schedule 
provisions regarding his claims for heart disease and mental 
disorders.  

Also, in the May 2003 Supplemental Statement of the Case 
(SSOC), the veteran was provided the regulations pertaining 
to VA's duty to assist in the development of claims under 
38 C.F.R. § 3.159.  

VA has thereby met its obligations to notify the appellant of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Further, the Board notes that in a letter dated in February 
2003, the RO notified the veteran of his scheduled VA 
examinations and informed him of the provisions under 
38 C.F.R. § 3.655, failure to report to VA examination.  The 
veteran was accorded VA examinations that were completed in 
March 2002 and March 2003.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  The Board will proceed to decide the veteran's 
claim on the merits.


Fenderson Analysis

Before proceeding with its analysis of the veteran's claims, 
the Board finds that some discussion of the Court's holding 
in Fenderson v. West, 12 Vet. App. 119 (1999), is warranted.  
In that case, the Court emphasized the distinction between a 
new claim for an increased rating for a service-connected 
disability and a case in which the veteran expresses 
dissatisfaction with the assignment of an initial rating for 
a disability where it has just been recognized as service-
connected.  When assessing an increased rating claim, the 
rule of Francisco v. Brown holds that the current level of 
disability is of primary importance.  7 Vet. App. 55, 58 
(1994).  

However, where, as here, the veteran has expressed 
dissatisfaction with the assignment of initial ratings for 
his heart disease and mental disorder, the Francisco rule 
does not apply; rather, VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based on average 
impairment in earning capacity. See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1. 

Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.  

Also, when making determinations concerning the appropriate 
rating to be assigned, VA must take into account the 
veteran's entire medical history and circumstances.  See 38 
C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In evaluating the veteran's claim for an increased rating, 
the Board considers the evidence of record.  An evaluation of 
the level of disability present must include consideration of 
functional impairment in the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.


Entitlement to a compensable initial rating for 
atrioventricular heart block

In this case, the veteran has a noncompensable rating for 
atrioventricular block evaluated under 38 C.F.R. § 4.104, 
Diagnostic Code 7015 (2003).  Prior to the veteran's appeal, 
the criteria for rating cardiovascular disease was revised, 
effective January 12, 1998.   Since the veteran's claim was 
received in October 2001, the revised criteria effective from 
January 12, 1998 is applicable.  

Diagnostic Code 7015 provides that a when a workload of 7 
metabolic equivalents (METs) but not greater than 10 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or continuous medication is required, a 10 percent evaluation 
is assigned.  38 C.F.R. § 4.104, DC 7015.  

A 30 percent evaluation is warranted where a workload of 
greater than 5 METs, but not greater than 7 METs, results in 
dyspnea, fatigue, angina, dizziness, or syncope, or where 
there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  

A 60 percent evaluation requires that there be more than one 
episode of acute congestive heart failure in the past year, 
or a workload of greater than 3 METs, but not greater than 5 
METs, resulting in dyspnea, fatigue, angina, dizziness, or 
syncope, or left ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Id.  

The veteran's service medical records show a May 1983 
complaint of chest pain; however, x-ray study and 
electrocardiogram taken at the time were negative.  In August 
1988, the veteran complained of having chest pain following 
moderately strenuous physical activity.  Clinical testing 
showed first degree atrioventricular block, which the 
examiner noted, was a new finding from the May 1983 record.  

The Board notes that in a previous VA examination in March 
2002, the veteran presented with no symptoms associated with 
atrioventricular block.  The VA examiner reported the 
veteran's complaints of episodic anterior chest pain, 
palpitations and shortness of breath due to stress on the 
job.  The veteran's one pack per day smoking habit was noted 
as well as his occasional use of Motrin for shoulder pain.  

The examiner cited his review of several electrocardiograms 
(EKG) conducted during service from May 1983 to July 2001.  
The EKG reports consistently showed the veteran's first-
degree atrioventricular block.  Stress test results were 
normal.  

On physical examination, the veteran denied edema, pain and 
unusual dyspnea on exertion.  The examiner's noted an August 
2001 (sic) EKG that showed first-degree atrioventricular 
block that was otherwise unremarkable.  The examiner's 
impression was that the veteran's heart condition was 
longstanding but had no significant effect on his overall 
health.  

On the basis of the March 2002 VA examination report, the 
veteran was granted a noncompensable evaluation for 
atrioventricular heart block, effective on November 1, 2001.  

The Board notes that the RO obtained outpatient treatment 
records from the Albany VA Medical Center (VAMC) dated from 
August 2001 through August 2002.  The records were negative 
for any treatment of the veteran's heart disease but 
referenced his atrioventricular block as part of his past 
medical history.  

In the January 2003 substantive appeal (VA Form 9), the 
veteran reported having anxiety attack that caused heart 
palpitations and lightheadedness.  

In his most recent VA examination report dated in March 2003, 
the examiner noted his review of the claims file.  The 
veteran denied chest pain, shortness of breath, or edema.  He 
noted chest fluttering with occasional lightheadedness when 
under mental pressure, but less so with heavy lifting.  A 
cardiogram taken the day of the examination showed a 
borderline first-degree atrioventricular block and an 
incomplete right bundle branch block.  

On physical examination, the veteran appeared alert and well 
developed.   His blood pressure was 122/78.  Neck veins were 
flat with no carotid bruits.  The lung fields were clear to 
auscultation.  Heart rate was regular at 72 beats per minute 
with no murmur or abnormal tones.  There was no peripheral 
edema.  METS was estimated at 7.  The examiner's impression 
was that of first-degree atrioventricular block with no 
significant chance since the last EKG in August 2001 (sic).    

In an April 2003 VA outpatient treatment record, right upper 
quadrant abdominal  pain.  A review of systems reflected no 
complaint of chest pain or dyspnea.  

As noted previously, a 10 percent rating is warranted when a 
workload of 7 metabolic equivalents (METs) but not greater 
than 10 METs results in dyspnea, fatigue, angina, dizziness, 
or syncope, or continuous medication is required, a 10 
percent evaluation is assigned.  38 C.F.R. § 4.104, DC 7015.  

Based on a review of the evidence, the veteran can only 
achieve a workload of 7 METS, the lowest workload level for a 
10 percent evaluation under Diagnostic Code 7015.  In his 
most recent VA examination, the examiner's impression was 
that the veteran's first-degree atrioventricular block showed 
no significant chance since the last EKG in August 2001 
(sic).  Also, medical evidence reflects the veteran's history 
of episodic chest pain, palpitations, and shortness of 
breath.  

As noted previously, when making determinations concerning 
the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).  Thus, the Board finds that the 
service-connected disability more nearly approximates the 
criteria for the assignment of a 10 percent evaluation under 
Diagnostic Code 7015.  

Inasmuch as his atrioventricular block has not been more than 
10 percent disabling since separation from service effective 
November 2001, he is not entitled to a "staged" rating under 
Fenderson because the compensable rating represents his 
maximum level of disability since filing his claim, and he 
already has a rating at this level retroactive to the date of 
his claim.  

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability warrants a compensable evaluation.  38 C.F.R. 
§ 4.1, 4.2.  The evidence is in favor of a 10 percent 
evaluation since the effective date of the grant of service 
connection. 


Entitlement to a rating in excess of 30 percent for 
adjustment disorder with mixed anxiety and depressed mood

In this case, the veteran was originally granted a 
noncompensable evaluation for depression and anxiety, 
effective from November 1, 2001.  His disability was 
evaluated under 38 C.F.R. § 4.126, 4.130 Diagnostic Code 9404 
for generalized anxiety disorder.  

Prior to the veteran's appeal, the criteria for rating mental 
disorders were revised, effective November 7, 1996.  Since 
the veteran's claim was received in October 2001, the revised 
criteria effective from November 1996 is applicable.  

When evaluating a mental disorder, the RO shall consider the 
frequency, severity and duration of psychiatric symptoms, the 
length of remission, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (2002).  

An evaluation of 30 percent is assigned for chronic 
adjustment disorder whenever there is:

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care and conversation 
normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events).  

38 C.F.R. § 4.130, Diagnostic Code 9440 (2003).

Under 38 C.F.R. § 4.130, a higher evaluation of 50 percent is 
not warranted unless there is:

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances 
Of motivation and mood; difficulty in establishing 
and maintaining effective work and social 
relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9440 (2003).  

A 70 percent evaluation is warranted if the veteran exhibits:

Occupational and social impairment with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability 
to establish and maintain effective relationships.  
Id.  

Further, a rating of 100 percent is warranted when there is: 

Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name. 
Id.  

The veteran's service medical records are essentially 
negative for any complaint or diagnosis for any mental 
disorders.  However, in a March 1978 record, the veteran was 
referred from his unit for psychiatric counseling after an 
on-the-job altercation.  The veteran reported dealing with 
anger and anxiety-provoking situations by waiting 30 seconds 
or walking away.  The examiner noted the veteran was alert, 
oriented, and manifested no psychosis or neuroses and knew 
right from wrong.  No psychiatric diagnosis was made, and the 
veteran was returned to his command without further incident.  

In a previous VA examination dated in March 2002, the veteran 
complained of stress on the job as a military recruiter over 
a 2-year period.  He noted having periods when he felt 
"extremely anxious" and had episodic chest pain, 
palpitations, and shortness of breath.  

The examiner noted that cardiograms taken during his anxiety 
episodes showed first-degree atrioventricular block with no 
associated symptoms.  The veteran was noted to be married and 
in response to the examiner's functional inquiry, he stated 
that he felt "generally good."  The examiner's impression 
was that of stress-related chest pain, shortness of breath 
and palpitations.  

The Board notes that the RO obtained outpatient treatment 
records from the Albany VAMC dated from August 2001 to August 
2002.  The records were negative for any complaint of or 
treatment for his chronic adjustment disorder.  

In his January 2003 Substantive Appeal, the veteran reported 
having occasional anxiety attacks that occurred during 
stressful moments.  He experienced heart palpitations and 
lightheadedness that interrupted his normal functioning.  

In his most recent VA examination report dated in March 2003, 
the examiner noted the veteran's 21-year military career as a 
recruiter.  The veteran reported stress from managing seven 
recruiting stations and staff, which caused conflicts with 
his family life.  He reported a particularly distressing 
incident that occurred in September 1999, near the end of his 
military career.  The veteran's superior officer reassigned 
his position, and the veteran was forced to relocate to 
Buffalo, New York.  

The veteran was married twice and was currently, happily 
married to his second wife of 21 years.  The veteran reported 
being very fond of his two daughters from his first marriage.  
The veteran was noted to be a salesman for a tool company and 
reported being described by a friend as a "perfectionist."  
He stated that anxiety caused him to "get real short with 
people."  

The veteran denied any family history of mental illness.  He 
has never had any alcohol-related problems and has never used 
street drugs.  He had no suicidal ideation because of his 
daughters and the fact that he "[liked himself] too much."  
The veteran denied any prior hospitalization in a psychiatric 
unit, any psychiatric evaluation on an outpatient basis, and 
counseling.  The veteran reported a 15-pound weight gain over 
a 2-year period and a lack of desire to get up in the 
mornings.  He contrasted his current schedule to his former 
in-service routine of waking at 5:00 am to run on the 
treadmill while watching the news.    

On mental status examination, the veteran appeared well 
groomed and dressed in his work outfit.  The veteran stated 
his need to return to work following the examination.  The 
veteran appeared alert, oriented to person, place, and time.  
He showed no obvious psychomotor retardation or agitation.  
Speech was spontaneous and non-pressured.  

His affect was generally neutral but at times tearful when he 
spoke about his daughters' resentment for his being 
unavailable for his family to do work.  The veteran's thought 
processes were noted to be "coherent" and he showed no 
delusional features.  

The veteran did not appear to be responding to any internal 
stimuli such as auditory hallucinations.  The examiner 
reported the veteran's insight into his condition as "fair" 
and his judgment as "good."  

The examiner's diagnosis was that of adjustment disorder with 
mixed anxiety and depressed mood related directly to a 
reassignment at the end of his military career in May 2001.  
The examiner assigned a Global Assessment of Functioning 
(GAF) score of 60.  

In this case, a score of 51-60 reflects moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia), or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy 
or theft within the household), but generally functioning 
pretty well, and has some meaningful interpersonal 
relationships.  American Psychiatric Association: DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), 32 (4th 
ed.) (1994); 38 C.F.R. §§ 4.125, 4.130 (2002).

Regardless of the diagnosis, the recent examiner assigned a 
GAF score that is indicative of only moderate impairment.  
There is no other recent medical evidence of a greater level 
of disability.  

The veteran is currently employed as a salesman and in his 
most recent VA examination, he reported a 7-day workweek.  
The veteran noted that he enjoyed camping and fishing with 
his family, however, because of work he did not engage in 
such activities.  He did not present any occupational or 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech.  

While he reported anxiety attacks during stressful moments, 
he did not exhibit difficulty in understanding complex 
commands.  Also, no impairment of short- and long-term 
memory, impaired judgment, or impaired abstract thinking was 
observed in recent examination.  As such the evidence is 
against an evaluation in excess of 30 percent for chronic 
adjustment disorder.  

Inasmuch as his adjustment disorder with mixed anxiety and 
depressed mood has not been more than 30 percent disabling 
since separation from service effective November 2001, he is 
not entitled to a "staged" rating under Fenderson because the 
30 rating represents his maximum level of disability since 
filing his claim, and he already has a rating at this level 
retroactive to the date of his claim.  

Upon reviewing the rating criteria in relation to the 
complete medical history of the disability in question, the 
current manifestations, and the effect the disability may 
have on earning capacity, the Board finds that the veteran's 
disability does not warrant a rating in excess of 30 percent.  
38 C.F.R. § 4.1, 4.2.  The evidence is against a higher 
evaluation at any time since the effective date of the grant 
of service connection.  



ORDER

An initial rating of 10 percent for the service-connected 
atrioventricular block is granted, subject to the regulations 
governing the payment of VA monetary benefits.  

An increased initial rating in excess of 30 percent for the 
service-connected chronic adjustment disorder with mixed 
anxiety and depressed mood is denied.  


                        
____________________________________________
	STEPHEN L. WILKINS 
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



